Citation Nr: 1116134	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-30 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent, prior to July 19, 2007, for posttraumatic stress disorder (PTSD).

2.	Entitlement to an initial rating in excess of 20 percent, prior to April 17, 2008, for a lumbar spine disability.

3.	Entitlement to an initial rating in excess of 10 percent, prior to April 17, 2008, for a cervical spine disability.

4.	Entitlement to an initial compensable rating, prior to April 17, 2008, for a right knee disability.

5.	Entitlement to an initial compensable rating, prior to April 17, 2008, for a hiatal hernia.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1982, May 1985 to February 1998, and June 1999 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection for a lumbar spine disability, a cervical spine disability, a right knee disability, and a hiatal hernia, all effective November 1, 2004.  The Veteran is also appealing an October 2007 rating decision which granted service connection for PTSD, effective May 15, 2005.

During the pendency of the appeal, in a July 2008 rating decision, the RO assigned an increased evaluation of 40 percent for the Veteran's lumbar spine disability, 20 percent for his cervical spine disability, 20 percent for his right knee disability, and 10 percent for his hiatal hernia, all effective April 17, 2008.  The RO also assigned an increased evaluation for the Veteran's PTSD as 30 percent disabling effective November 1, 2004, and 70 percent disabling, effective July 19, 2007.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As indicated in his September 2008 Notice of Disagreement, the Veteran believes the ratings given in the July 2008 rating decision are correct, but he feels they should have gone into effect earlier.  As such, the Board will not evaluate whether the Veteran's current ratings should be increased.

With respect to the issues of entitlement to an earlier effective date for the Veteran's service-connected disabilities, the Board observes these issues are part and parcel of the increased rating issues currently on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under Fenderson, the Board will review the adequacy of the evaluations assigned throughout the appeal period, including the effective dates assigned to the evaluations in question.  As such, the effective date issue is moot as a separately appealable issue.  Id.

Moreover, the Board notes that by reviewing the Veteran's claims as entitlement to increased rating claims, it will allow the Veteran to be evaluated at all possible rating percentages.  

In his August 2006 VA Form 9 the Veteran requested a hearing before the Board.  However, in March 2011 the Veteran's representative subsequently filed a statement to cancel the hearing which was schedule for later that month.  As such, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e)(2010).

The Board notes that in an August 2007 statement the Veteran raised the issue of sciatica in his right leg and spasms in his right and left legs, undiagnosed illnesses, and an acquired psychiatric disorder as secondary to his lumbar spine disability and undiagnosed illnesses.  As such, these issues are therefore REFERRED to the RO for proper adjudication.

FINDINGS OF FACT

1.	Prior to July 19, 2007 the Veteran's PTSD was manifested by: sleep disturbances, feelings of anxiety and depression, and mild memory loss.

2.	Prior to April 17, 2008 the Veteran's lumbar spine disability was productive of limitation of forward flexion with pain on motion; there were no incapacitating episodes having a total duration of at least four weeks in a twelve-month period, nor was there evidence of any associated neurological disabilities.

3.	From November 1, 2004 the Veteran's cervical spine disability was productive of limitation of flexion to no more than 29 degrees, with pain; there were no incapacitating episodes having a total duration of at least four weeks in a twelve-month period, nor was there evidence of any associated neurological disabilities.

4.	Prior to April 17, 2008 the Veteran's right knee disability was manifested by symptoms of pain with flexion limited to 125 degrees.  There is no evidence of ankylosis, subluxation, instability, laxity, or impairment to the tibia or fibula.

5.	Prior to April 17, 2008 the Veteran's hiatal hernia was manifested by mild heartburn; there was no evidence of at least 2 of the following symptoms: dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain, productive of impairment of health.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent, prior to July 19, 2007, for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.	The criteria for an evaluation in excess of 20 percent, prior to April 17, 2008, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2010).

3.	The criteria for a 20 percent evaluation, but no higher, from November 1, 2004 forward, for a cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2010).

4.	The criteria for a compensable rating for limitation of extension of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, and 5261 (2010).

5.	The criteria for an initial compensable evaluation, prior to April 17, 2008, for a hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in September 2008.

The notice requirements were met in this case by letters sent to the Veteran in July 2004 and March 2006.  The July 2004 letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the January 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the July 2008 rating decision, July 2008 supplemental statement of the case, and January 2009 statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in September 2004, August 2005, September 2005, and April 2008 for his claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

As noted above, in Fenderson, supra, the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder and that it was possible for a Veteran to be awarded separate percentage evaluations for separate periods.  See also Hart, supra.

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 30 percent for his PTSD prior to July 19, 2007.  The August and September 2005 VA examinations and medical treatment records indicate that the Veteran suffered from sleep disturbances, feelings of anxiety and depression, and mild memory loss.  See also March 2006 statement.

The August 2005 VA examination report noted that the Veteran suffered from anxiety attacks.  The May 2005 private physician statement also noted that the Veteran suffered from anxiety attacks.  This physician also reported the Veteran suffered from irritability, excitability, and rapid mood changes.

The September 2005 VA examination report noted that the Veteran was suffering from memory loss as shown by forgetting peoples' names at work, misplacing personal items, and forgetting what people said.  See also April 2006 statement.  

The September 2005 examiner reported the Veteran's thoughts were formal with proper content.  The examiner ultimately diagnosed the Veteran with a major depressive disorder.  A December 2005 private treatment record also indicated that the Veteran suffered from depression.  A follow-up December 2005 private treatment record noted the Veteran had major chronic depression, but that it may be due to his use of narcotics, which the Veteran has indicated he was addicted to.  See March 2006 notes on December 2005 private treatment record.  In an April 2006 statement the Veteran also claimed that he had been suffering from depression.  However, in an October 2006 private treatment record there were no psychological symptoms noted or complained of by the Veteran.

Neither of the VA examiners, nor any private treatment records indicated that the Veteran was unable to perform his activities of daily living, or that he neglected his personal appearance or hygiene.

The Veteran reported he has been suffering from various sleep disturbances such as nightmares, insomnia, and fatigue.  See e.g., September 2005 VA examination report.  The private treatment records also indicated that the Veteran was on prescription medication to help his insomnia.  See e.g., June 2006 private treatment record.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 50 percent evaluation or higher prior to July 19, 2007.  The Veteran does not have the symptoms ordinarily associated with a greater social and occupational impairment.

The August 2005 VA examination report noted the Veteran suffered from disorientation, without further explanation.  The Board notes that the Veteran has complained of, and been diagnosed with depression.  However, there is no evidence of a more severe depression which warrants a higher rating.  The examiners also have not reported that the Veteran's depression was affecting his ability to function independently, appropriately, and effectively, as is required for a higher rating.  Furthermore, as noted above, in the December 2005 private treatment record, the Veteran's depression diagnosis was possibly linked to his narcotics usage.

As discussed above, the Veteran was noted to suffer from some minor memory loss in the September 2005 VA examination.  Although memory loss can warrant a higher evaluation, it has never been reported that the Veteran suffers from impairment in his short and long term memory, or that his memory loss is so severe that he suffers from memory loss for names of his close relatives, his occupation, or his own name.  The May 2005 private physician's statement noted that the Veteran suffered from poor impulse control with no further explanation.  As noted below, the Board looks to the entire symptomatology when determining an evaluation.  The Board also notes that there are no medical records which report the Veteran was either suicidal or homicidal.  

With regard to maintaining effective work and social relationships, the Veteran has indicated that he cannot maintain relationships and get along in social groups.  See April 2006 statement.  However, in reviewing the record, the Board notes that the Veteran reported in February 2006 he had traveled to Italy and in October 2006 he reported that he had a girlfriend and was interested in a reversal vasectomy.  However, the Board also notes that at his September 2005 VA examination the Veteran reported he could not properly speak to people at meetings and felt exhausted.  The Board acknowledges that difficulty with maintaining effective social relationships is often contemplated by higher ratings.  However, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

Neither examiner, nor any treatment record found that the Veteran suffered from delusions or hallucinations.  The VA examiners and medical treatment records also did not note any disorientation to time or place, or gross impairment in the Veteran's thought process or communication.  Finally, the VA examiners and the medical treatment records did not report that the Veteran was in danger of hurting others, or that he had obsessional rituals which interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, prior to April 17, 2008, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent prior to July 19, 2007.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating prior to July 19, 2007.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms, but his overall disability picture does not approximate the criteria for a higher rating in excess of 30 percent prior to July 19, 2007.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5242, which is applicable to degenerative arthritis of the spine. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Prior to April 17, 2008 the Veteran was in receipt of a 20 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability at any point prior to April 17, 2008. 

With regard to range of motion testing, a September 2004 VA examination noted the Veteran as having forward flexion limited to 36 degrees, with pain, and extension limited to 4 degrees, with pain.  There was some slight evidence of further limitation due to pain on repetitive testing.  The examiner did not note weakness, lack of endurance, incoordination or fatigability on repetitive testing.  The examiner's ultimate diagnosis was chronic lower back pain with a credible history of sciatica on the right with MRI evidence of degenerative disc disease at L4-5 and L5-S1.  

An August 2005 VA examination, performed in Germany, noted the Veteran had forward flexion limited to 40 degrees, with pain, and extension limited to 10 degrees, with pain.  The examiner ultimately found that the Veteran suffered from myotendinitis lumbar spine syndrome.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for orthopedic manifestations of his lumbar spine disability prior to April 17, 2008.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

The September 2004 examiner noted tenderness in the lumbar spine above L2 and the Veteran reported back pain when he moved.  The Veteran also reported sciatic nerve pain which was worse when he was driving.  The Veteran reported that his pain was 9/10 in severity.  

A March 2005 treatment record diagnosed the Veteran with thoracic spondylosis after completing an MRI.  A July 2005 treatment record also reported a history of chronic lower back pain which had been treated with narcotics.  The August 2005 VA examiner reported the Veteran's gait was slowed down for demonstration, but without any pathological walking components.  The Veteran has also indicated that he was unable to run, exercise, or climb steps.  See March 2006 statement.  The Veteran has also reported throughout his medical treatment records that he suffers from back pain.  See e.g., October 2006 private treatment record and July 2007 VA treatment record.

However, as noted above, although the Veteran has complained of a lumbar spine disability, there is no evidence which indicated that he should be awarded an evaluation in excess of 20 percent for the prior to April 18, 2008.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent rating.  See 38 C.F.R. § 4.7.

As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, in the September 2004 VA examination, the examiner specifically wrote in the ranges of motion according to the DeLuca factors.  The examiner's only note was that the Veteran's lumbar range of motion was limited by pain.  There is no evidence that there is additional functional loss beyond what is reflected in the range of motion measurements.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 20 percent due to functional limitation. 

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  The September 2004 VA examiner noted no muscle spasms and there was a negative bilateral straight leg test.  The examiner also stated that the neurologic evaluation was essentially negative.  The August 2005 VA examiner noted no muscle atrophy found in the upper or lower extremities.  Furthermore, the Board notes that the Veteran has not reported bowel or bladder problems.  In sum, the evidence of record does not establish the presence of neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation greater than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar spine disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability prior to April 17, 2008.  See Fenderson, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Cervical Spine Disability

The Veteran's cervical spine disability is currently rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5242, which is applicable to degenerative arthritis of the spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  See also Notes to 38 C.F.R. § 4.71a, Diagnostic Code 5242, supra.

Prior to April 17, 2008, the Veteran was in receipt of a 10 percent evaluation for his cervical spine disability.  Having considered the evidence of record, the Board finds that the Veteran is entitled to a 20 percent evaluation, and no higher, from November 1, 2004 forward.

With regard to range of motion testing, at the September 2004 VA examination the Veteran was noted as having forward flexion limited to 29 degrees, with pain, and extension limited to 10 degrees, with pain.  There was some slight evidence of further limitation due to pain on repetitive testing.  The examiner did not note weakness, lack of endurance, incoordination or fatigability on repetitive testing.  The examiner's ultimate diagnosis was chronic cervical pain, as reported by the Veteran.

An August 2005 VA examination noted the Veteran had forward flexion limited to 25 degrees, with pain, and extension limited to 10 degrees, with pain.  The examiner ultimately found that the Veteran suffered from myotendinitis cervical spine syndrome with functional limitations.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is entitled to an evaluation no greater than 20 percent for orthopedic manifestations of his cervical spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  In addition, there is no objective evidence of ankylosis of the entire spine during this period.  Id.

The September 2004 examiner noted the Veteran reported constant pain in his neck with flare-ups about every 3 months.  The Veteran also reported his cervical spine disability affected his sleep and breathing.  The examiner noted the cervical spine was almost impossible to diagnose or evaluate because of the severe limitations of motion due to pain.  The Veteran reported that his pain was 9/10 in severity.

A March 2005 treatment record diagnosed the Veteran with cervical degenerative disease by history.  The August 2005 VA examiner noted the Veteran's shoulder joints and elbows were bilaterally unhindered.  The Veteran has also indicated that he was unable to run, exercise, or climb steps.  See March 2006 statement.  

Although the Veteran has complained of a cervical spine disability, there is no evidence which indicated that he should be awarded an evaluation in excess of 20 percent for the prior to April 18, 2008.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent rating.  See 38 C.F.R. § 4.7.

As noted above, additional consideration is given for functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, as has been discussed, in the September 2004 VA examination, the examiner specifically wrote in the ranges of motion according to the DeLuca factors.  The examiner's only note was that the Veteran's cervical range of motion was limited by pain.  There is no evidence that there is additional functional loss beyond what is reflected in the range of motion measurements.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 20 percent due to functional limitation.

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  As discussed, the September 2004 VA examiner noted no muscle spasms and there was a negative bilateral straight leg test.  The examiner also stated that the neurologic evaluation was essentially negative.  The August 2005 VA examiner noted no muscle atrophy found in the upper or lower extremities.  Furthermore, as noted, the Veteran has not reported bowel or bladder problems.  In sum, the evidence of record does not establish the presence of neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board acknowledges the Veteran's contentions that his cervical spine disability warrants an evaluation greater than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his cervical spine disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is entitled to an evaluation of 20 percent, and no higher, from November 1, 2004 forward.  

Right Knee Disability

The Veteran contends that his right knee disability warrants a compensable rating prior to April 17, 2008.  

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Prior to April 17, 2008 the Veteran was assigned a noncompensable rating under Diagnostic Code 5261 for limitation of motion of the knee.  He has not been rated under Diagnostic Code 5003 for arthritis of the right knee.  As such, the Board will therefore consider (1) whether the Veteran is entitled to a compensable rating prior to April 17, 2008 for any limitation of motion of the right knee and (2) whether the Veteran is entitled to a separate rating for degenerative arthritis of the right knee.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

After reviewing the record, the Board finds that the competent medical evidence of record does not support a compensable rating prior to April 17, 2008 for the Veteran's right knee disability.  At the Veteran's VA examination in September 2004 he reported sharp, stabbing pain under his right kneecap.  He also reported the pain worsened when he walked farther than 10 steps, kneeled, or worked on his feet.  The examiner noted the Veteran's right knee flexion was limited to 125 degrees, but he had full extension.  Ultimately the Veteran was diagnosed with chondromalacia, probably secondary to old trauma and degenerative changes.

There are no further VA or private treatment records which indicate the Veteran's range of motion for his right knee.  A July 2005 private treatment record noted the Veteran had right knee pain and was on chronic narcotics for his knee and back pain.  A September 2005 private treatment record noted muscle spasm of the knee with abnormalities.  The record also noted the Veteran did not have full range of motion of the bilateral knee.  However, as there is no indication as to what his range of motion was, the Board cannot assume it would have risen to a compensable level.

Applying the range of motion measurements to Diagnostic Codes 5260 and 5261, the above evidence demonstrates the Veteran is not entitled to a compensable rating prior to April 17, 2008.  38 C.F.R. § 4.71a.  The Board notes neither the September 2004 VA examination, nor any of the Veteran's medical records reveal flexion limited to 45 degrees or extension limited to 10 degrees, either of which could warrant a compensable rating under limitation of motion.  

As such, a compensable rating is not warranted for limitation of motion of the right knee prior to April 17, 2008.

Entitlement to a Separate Evaluation Based on Arthritis of the Right Knee

As discussed above, the Veteran was assigned a noncompensable rating based on limitation of motion of the right knee.  As such, the Board will evaluate whether a separate rating for arthritis is appropriate.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

As noted, at the September 2004 VA examination, the Veteran was diagnosed with chondromalacia of the right knee.  There was no evidence of arthritis and the examiner did not diagnose the Veteran with arthritis.  There is also no further evidence in any of the Veteran's medical records that he has been diagnosed with arthritis prior to April 17, 2008.  As such, a separate 10 percent evaluation for arthritis of the right knee is denied.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

As noted, additional functional loss can be considered when reviewing range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, there is no indication in any of the Veteran's medical treatment records that he should be awarded additional consideration for loss of functional use.  Also, in his September 2004 VA examination the examiner did not note additional functional loss after repetitive motion.  To the contrary, he reported normal range of motion for the Veteran's body type and muscle mass.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a compensable rating due to functional limitation. 

The Board has also considered the potential applicability of other rating codes for the Veteran's right knee disability.  However, no separate evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  In this regard, the Board observes that there is no evidence the Veteran suffers from ankylosis and Diagnostic Code 5256 is not for application.  There is also no evidence that the Veteran suffers from recurrent subluxation or lateral instability and as such, Diagnostic Code 5257 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to suffer from in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran suffers from genu recurvatum and as such Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his right knee disability warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to a compensable rating prior to April 17, 2008.  The Board has considered whether the benefit of the doubt rule applies to the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Hiatal Hernia

Prior to April 17, 2008, the Veteran was assigned a noncompensable rating for his hiatal hernia under 38 U.S.C.A. § 4.114, Diagnostic Code 7346.  Under this Diagnostic Code a 10 percent evaluation is awarded where the Veteran suffers from two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum evaluation of 60 percent is awarded where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

After a careful review of the evidence, the Board concludes that the Veteran does not meet the criteria for a compensable evaluation prior to April 17, 2008.  

In this regard, a September 2004 VA examination report noted the Veteran reported retrosternal pain and heartburn started in 1986.  The Veteran also reported while in-service he took Tagamet to help with his symptoms.  The Veteran reported he was no longer taking medication for it though.

The examiner noted an esophageal x-ray in 1989 and 1994 both showed hiatus hernia with reflux.  The examiner noted epigastric and periumbilical tenderness at the examination.  In examining the Veteran's abdomen the examiner noted no hernias.  The examiner further noted the Veteran's previously diagnosed hernia appeared to be adequately controlled.  A September 2005 VA examiner also noted that the Veteran suffered from reflux esophagitis.

In a February 2006 private treatment record it was noted the Veteran was treated for esophageal reflux.  See also October 2006 private treatment record.  The Veteran submitted a statement in March 2006 that he suffered from acid reflux, for which he required treatment, as noted above.  As was explained in an August 2007 conversation with the RO, this symptom is included in the Veteran's rating for a hiatal hernia.  

In an October 2007 VA treatment record the Veteran indicated he suffered from mild heartburn for which he took no medications.  He denied any dysphagia, bloating, significant nausea/vomiting or weight loss.  

Although the Veteran indicated he suffered from mild heartburn, there is no evidence that the Veteran suffers from at least two of the symptoms defined in Diagnostic Code 7346.  As such, a compensable rating prior to April 17, 2008 is not warranted.

The Board acknowledges the Veteran's contentions that he should be awarded a compensable evaluation for his hiatal hernia prior to April 17, 2008.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.114 with respect to determining the severity of his service-connected hiatal hernia.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for a compensable evaluation prior to April 17, 2008.  In considering whether an increased evaluation is warranted, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against a compensable rating, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD, spine disabilities, right knee disability, or hiatal hernia.  Additionally, there is not shown to be evidence of marked interference with employment due to his disabilities.  

The Veteran has indicated that his PTSD causes sleep disturbances, feelings of anxiety and depression, and mild memory loss.  The Veteran has also indicated his lumbar and cervical spine disabilities cause pain and limited range of motion.  The Veteran's right knee disability causes pain under his kneecap and limitation of motion.  The Veteran has also indicated his hiatal hernia causes occasional heartburn.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.
In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent, prior to July 19, 2007, for PTSD is denied.

Entitlement to an initial rating in excess of 20 percent, prior to April 17, 2008, for a lumbar spine disability is denied.

Entitlement to an initial rating of 20 percent, but no higher, for a cervical spine disability from November 1, 2004 forward is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an initial compensable rating, prior to April 17, 2008, for a right knee disability is denied.

Entitlement to an initial compensable rating, prior to April 17, 2008, for a hiatal hernia is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


